        Case 1:21-cv-01312-SKO Document 2 Filed 08/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    JIMMY M. GARCIA,                                   1:21-cv-001312-SKO (HC)
12                        Petitioner,
                                                         ORDER TRANSFERRING CASE TO THE
13            v.                                         UNITED STATES DISTRICT COURT FOR
                                                         THE CENTRAL DISTRICT OF CALIFORNIA
14    B. CATES,
15                        Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed a habeas corpus action pursuant to

18   28 U.S.C. § 2254.

19           The federal venue statute requires that a civil action, other than one based on diversity

20   jurisdiction, be brought only in “(1) a judicial district where any defendant resides, if all defendants

21   are residents of the State in which the district is located, (2) a judicial district in which a substantial

22   part of the events or omissions giving rise to the claim occurred, or a substantial part of the property

23   that is the subject of the action is situated, or (3) if there is no district in which an action may

24   otherwise be brought as provided in this section, any judicial district in which any defendant is

25   subject to the court’s personal jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).

26           In this case, the petitioner is challenging a conviction from Orange County, which is in the

27   Central District of California. Therefore, the petition should have been filed in the United States

28   District Court for the Central District of California. In the interest of justice, a federal court may
                                                          1
        Case 1:21-cv-01312-SKO Document 2 Filed 08/31/21 Page 2 of 2


 1   transfer a case filed in the wrong district to the correct district. See 28 U.S.C. § 1406(a); Starnes

 2   v. McGuire, 512 F.2d 918, 932 (D.C. Cir. 1974).

 3            Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the United States

 4   District Court for the Central District of California.

 5
     IT IS SO ORDERED.
 6

 7   Dated:     August 31, 2021                                 /s/ Sheila K. Oberto                 .
                                                         UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
